          Case 1:19-cv-01036-RP Document 25 Filed 03/08/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

IDES PEREZ DIAZ; EDUARDO         §
BAUTISTA DIAZ; and FERNANDO      §
BAUTISTA DIAZ,                   §
                                 §
       Plaintiffs,               §
                                 §
v.                               §                    CASE NO. 1:19-cv-1036-RP
                                 §
UNICO EN SABORES, INC., d/b/a    §
MORELIA MEXICAN GRILL;           §
SINERGY WORKFORCE SOLUTIONS LLC; §
and ISRAEL ARREOLA JR.,          §
                                 §
       Defendants.               §


                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Plaintiffs and Defendants file this Joint Motion to Dismiss with Prejudice. In support of

the Motion, the parties show the following:

        1. The parties have reached a settlement of Plaintiffs’ claims filed against Defendants in

this cause and have entered into an agreement to resolve all pending claims.

        2. Accordingly, the parties respectfully request that this Court dismiss all claims filed in

this cause against Defendants by Plaintiffs with prejudice to their being re-filed.

        3. The parties agree to each bear their own attorney’s fees, costs, and other expenses

incurred in the lawsuit, except as otherwise agreed to in writing between the parties.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs and Defendants respectfully

request that this Court dismiss this cause with prejudice to being re-filed, with each party to bear

its own costs and attorney’s fees.
Case 1:19-cv-01036-RP Document 25 Filed 03/08/21 Page 2 of 2




                           Respectfully submitted,

                        By: /s/ Christopher J. Willett
                           Christopher J. Willett
                           Texas State Bar No. 24061895
                           Email: cwillett@equaljusticecenter.org
                           Rebecca Eisenbrey
                           Texas State Bar No. 240797646
                           Email: reisenbrey@equaljusticecenter.org
                           EQUAL JUSTICE CENTER
                           510 Congress Ave., Ste. 206
                           Austin, Texas 78704
                           Fax (512) 474-0008
                           Tel (512) 474-0007, ext. 107

                           ATTORNEYS FOR PLAINTIFFS


                           CORNELL SMITH MIERL
                            BRUTOCAO BURTON, LLP
                           1607 West Avenue
                           Austin, Texas 78701
                           Telephone:    (512) 328-1540
                           Telecopy:     (512) 328-1541

                           Susan P. Burton
                           State Bar No. 03479350
                           sburton@cornellsmith.com
                           Alan Lin
                           State Bar No. 24085435
                           alin@cornellsmith.com

                           /s/ Susan P. Burton
                           Susan P. Burton

                           ATTORNEYS FOR DEFENDANTS
